department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nerease number elease date date date no third party contact index uil no contact person identification_number telephone number employer_identification_number legend b c d e f dear this is in reply to your ruling_request dated date regarding the applicability of sec_501 of the internal_revenue_code ruling_request you requested that you be treated as an insurance_company exempt under sec_501 of the code facts you are a mutual property and casualty insurance_company formed on b to provide fire and extended insurance for property owners in c you have d policies in force and you add on average three to four new policies each year currently you have a total of e policyholders you represent that your premium income is less than dollar_figure however such premiums the remaining gross_receipts are from do not exceed percent of your gross_receipts investment_income you also represent that it has been the practice and philosophy of the board_of directors that you distribute your earnings after the payment of minimal costs of operations to the community the mode of achieving this philosophy is through making charitable_contributions to various local community organizations exempt under sec_501 of the code you state that you have given over dollar_figurex annually for the past five years to f a public charity law and analysis for years prior to date an insurance_company other than life is exempt pursuant to sec_501 of the code if the net written premiums for the taxable_year do not exceed dollar_figure if an entity is a part of a consolidated_group sec_501 b provides that all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 the pension funding equity act p l the act was enacted date section of the act made several changes to sec_501 c of the code that in general are effective for taxable years beginning after date the act states the following an insurance_company as defined in sec_816 other than a life_insurance_company is if its described in sec_501 and is therefore exempt from tax under sec_501 a gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of those gross_receipts consist of premiums sec_501 a non-life mutual_insurance_company not meeting the requirements of the previous sentence is nonetheless described in sec_501 if its gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of those gross_receipts consist of premiums sec_501 amounts received by all members of the insurance company's controlled_group including foreign and tax-exempt companies are taken into account for purposes of these tests sec_501 and c you state the new act had a direct impact on your income_tax status under previous law you as a mutual fire and casualty company were exempt as you did not have more than dollar_figure of net written premiums in any given year the new act however made changes to the definition of an insurance_company and based on the new definition you state you are no longer considered exempt since your premium income is less than percent of your total gross_receipts based on the above facts and the new act we are unable to interpret the statutory enactment contrary to its plain meaning conclusion we conclude that you can not be treated as an insurance_company exempt under sec_501 of the code after date if your premium income is less than percent of your gross_receipts as defined under the new act you are therefore required to file form 1120pc for tax years beginning after december and thereafter this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
